DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/06/2022 has been entered.  
3.	Currently claims 1, 14 and 18 have been amended; and claim 10 is canceled. Therefore, claims 1-9 and 11-20 are pending in this application.   
Improper Amendment
4.	The current claim amendment (the claim amendment filed on 09/06/2022) is improper since parts of the text is not legible (see claim 1, lines 9-10, 12-13, 15-16; also see claim 14, lines 12-13, 15-16 , 18-19; and claim 18, lines 15-16, 18-19 and 21-22). During any amendment, Applicant is required to provide legible text so that the subject matter being claimed is clearly identified. 
5.	Further evaluation of the claims has revealed that the current claims are directed to an abstract idea (see below the analysis presented under section §101).

Claim Rejections - 35 USC § 101
6.	Non-Statutory (Directed to a Judicial Exception without an Inventive Concept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-9 and 11-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process (per claims 1-9 and 11-13), or a machine (per claims 14-20).
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 
— 	Considering each of claims 1, 14 and 18, the following claimed limitations recite an abstract idea: 
provide first instructions to a user to perform an athletic movement comprising  predefined criteria at a first location during a first time period; construct a form profile, wherein the form profile comprises a plurality of data points [collected] during a performance of the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location of a body part of the user in combination with a time stamp; define a plurality of overlap zones based on comparison of a desired location of the body parts to the first location of the body part; determine, based on the comparing, that the performance of the athletic movement by the user comprises an improper form that falls within a first overlap zone of the plurality of overlap zones; display, based on the determining that the performance of the athletic movement by the user comprises the improper form that falls within the first overlap zone, a first feedback to the user, the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form; determine that the user has not completed the correction within an elapsed period of time after the displaying of the first feedback; adjust, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement; and send/transmit, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, and/or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching, wherein a person is instructed to perfoem a particular movement; and wherein one or more instructions or feedbacks are presented to the person based on the person’s performance. 
Similarly, the claims also correspond to a judgment or an evaluation process (under the group mental processes), wherein the acts that the person is performing are compared with accurate/acceptable acts in order to determine whether the person is performing the acts properly.   

(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claim(s) recite additional elements, wherein computer elements and at least one sensor are utilized to facilitate the recited functions regarding: providing instruction to a user to perform an athletic movement; constructing a form profile based on data gathered via the sensor; defining overlap zones; determining performance of the user; displaying a first feedback to the user; further determining the performance of the user; adjusting a criterion of the athletic movement; providing or sending a second feedback to the user, etc.  
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Although the claims implement a sensor, it is utilized merely for the purpose gathering measurements; and therefore, this is insignificant extra-solution activity. See also Mayo, 566 U.S. at 79 (concluding that additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity, which was insufficient to confer patent eligibility).
    Accordingly, when each of the current claims is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the current claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 

(Step 2B)
Accordingly, when the claim(s) is considered as a whole (i.e. considering all claim elements both individually and in combination), the claimed additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). The claimed additional elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions. Accordingly, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 
It is also worth noting, per the original disclosure, that the claimed invention is directed to a conventional and generic arrangement of the additional elements. For instance, the disclosure describes a system that implements one or more commercially available conventional electronic devices (e.g. a mobile phone, a tablet computer, a desktop computer, etc.), including one or more conventional sensors (e.g. a video camera; a GPS, etc.) (see the specification: [0024] to [0030]); and thereby the system gathers data regarding activities of a user, whereon the collected data is analyzed; and wherein one or more results (e.g. instructions or feedbacks, etc.) is generated to the user based on the analysis, etc. (see the specification: [0052] to [0055]).  
It is further worth to note that the implementation of the conventional computer technology to evaluate a physical activity that a user is performing based on information collected using one or more sensors, including the process of providing one or more 
instructions/feedbacks to the user based on the analysis of the collected information, etc., is already directed to a well-understood, routine or conventional activity in the art (e.g. see US 2001/0034014; also see US 6749432).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-9, 11-13, 15-17, 19 and 20). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. none of the current claims implements an element—or a combination of elements—that provides an improvement in computer-related technology, etc.). 
Claim Rejections - 35 USC § 103
7.        The following is a quotation of 35 U.S.C.103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1996), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
	1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue. 
3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness. 
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1-9 and 13 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659 and in view of Geisner 2010/0281432.
Regarding claim 1, Mortimer teaches the following claimed limitations: a computer-implemented method comprising: providing first instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period ([0040], lines 1-7; [0061] lines 1-12; [0067] lines 1-3; FIG 4, labels ‘77’ and ‘71’: e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities, and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject regarding a target area to which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see  [0088], lines 14-16, etc. Thus, the system is providing first instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period); constructing a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location of a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc. Accordingly, the system already generates a form profile, wherein the form profile comprises a plurality of data points generated by a first sensor during a performance of  the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a first location of   a body part of the user in combination with a time stamp); determining, based on comparison of a desired location of the body part to the first location of the body part, that the performance of the athletic movement by the user comprises an improper form; determining that the user has not completed a correction within an elapsed period of time; and adjusting, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087], lines 8-17; [0088]; [0089], lines 22-32: e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform—such as, as instructing the user to lean to the side and activate an actuator; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form based on comparison of a desired location of the body part to the first location of the body part. The system already provides a set time threshold—such as 5-seconds—for the user to perform the required action; and this implicitly suggests the process of determining that the user has not corrected the improper form within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein the system performs such adaptation automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement). 
Mortimer does not explicitly describe displaying, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating that a body part of the user that is outside a compliance zone and a correction to the improper form; and sending, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
However, Kim discloses a fitness training system that evaluates, based on tracked motion data regarding a user, whether the user is performing a given exercise incorrectly ([0024], [0025]); and thereby the system provides the user with one or more feedbacks, such as: displaying motion/posture correction information to the user if the user’s motion/posture is incorrect; and wherein the system further displays a recommended or a custom-tailored exercise for the user, etc. ([0028], [0032], [0039], [0041], [0042]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Mortimer in view of Kim; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphical and/or textual feedbacks based on detected performance conditions; such as, a feedback that informs the user regarding the correctness—or the  incorrectness—of the movement that the user is performing, including the correction needed (if any); and when the user fails—or unable—to perform the movement correctly within a time threshold after the above feedback, the system generates a further feedback, which informs the user regarding the update made to the movement, after the system updated/adjusted the movement, etc., so that the user would have a better chance to accurately perform the required exercise or motion(s).
	Mortimer further does not expressly describe defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part, thereby determining the improper form that falls within a first overlap zone of the plurality of overlap zones. 
	However, Geisner discloses a system that provided one or more feedbacks to a user based on the analysis of the movements of one or more body parts the user ([0025] to [0027]), wherein the system superimposes animation of a pictorial model representing the movement of the user’s body part over that of a predefined pictorial model representing accurate movements related to the body part, etc., and thereby the system provides feedback to the user in order to help the user correct the movement of the body part, etc. ([0143] to [0145]).
	The implementation above, which involves the process of superimposing an animation representing the movement of the user’s body part over that of a predefined model representing accurate movement of the body part, already indicates the process of  defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Mortimer in view of Geisner; for example by incorporating a further algorithm that allows the system to generate, based on the sensor data gathered regarding the user, animation of a pictorial model representing the movement of one or more body parts of the user; wherein the user also stored animation of a predefined pictorial model representing accurate movement of one or more body part, so that the system compares—via superimposing—the animation representing the movement of the user’s body part to that of the predefined pictorial model representing accurate movement of the body part; and wherein the system further displays the comparison to the user, etc., so the user would be able to instantly recognize the step(s) that he/she must take in order to correct his/her errors, etc.     
Regarding claim 2, Mortimer in view of Kim and in view of Geisner teaches the current claimed limitations as discussed above according to claim 1. 
Regarding the limitation, “the first feedback comprises a visual avatar of the user displaying the correction to the improper form”, Geisner already discloses system displays an avatar that demonstrates to the user the proper manner to perform the athletic movement ([0055]; [0056] also see [0143] to [0145]).
Accordingly, similar to the modification discussed with respect to claim 1, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Mortimer; for example, by incorporating an algorithm that allows the system to display, based on data gathered from the sensors (and/or data gathered from a camera incorporated to the system), one or more additional animations to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 3, Mortimer in view of in view of Kim and in view of Geisner teaches the claimed limitations as discussed above per claim 2.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed above according to the discussion presented with respect to claim 1. Particularly, the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period.
Regarding claim 4, Mortimer in view of Kim and in view of Geisner teaches the current claimed limitations as discussed above according to claim 1. 
Mortimer further teaches, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. as already discussed with respect to claim 1, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as 
the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 4 is merely specifying the attributes relating to the data points being collected). 
Regarding claims 5 and 6, Mortimer in view of Kim and in view of Geisner teaches the claimed limitations as discussed above according to claim 4.
Mortimer does not explicitly describe, wherein two data points, selected from the plurality of data points, are separated by at least 1 hour (per claim 5); and wherein two data points, selected from the plurality of data points, are separated by at least 12 hours (per claim 6).
However, given the type of functional task and/or sub-functional task that the user is required to perform ([0034]), it is understood that the user would engage in an activity that requires few seconds or minutes to a number of hours.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Mortimer’s system; for example, by incorporating an algorithm(s) that allows the system to collect sufficient data points for
one or more time intervals based on the type of task(s) that the user is required to perform (e.g. collecting a plurality of data points, wherein two data points are separated by: 30-minutes, an hour, two hours, etc.), in order to enable the system to accurately determine the performance of the user without significant error. 
Regarding claim 7, Mortimer in view of Kim and in view of Geisner, teaches the claimed limitations as discussed above according to claim 1. 
Mortimer further teaches, wherein the first sensor is worn by the user ([0044]; [0049]: e.g. the subject already wears one or more sensors—such as an inertial sensor—on the garment that the subject is wearing).
Regarding claims 8 and 9, Mortimer in view of Kim and in view of Geisner, teaches the claimed limitations as discussed above according to claim 1. 
Kim further teaches, (per claim 8) the first sensor is remote from the user; and (per claim 9) the first sensor comprises an image capture device ([0024], [0031]: e.g. the system implements at least one camera positioned in front of the user for tracking the user’s motion/movements). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Mortimer in view of Kim; for example, by incorporating at least one remote sensor—such as a camera—for detecting the movements of one or more body parts of the subject as the subject performs the task(s); and wherein, besides evaluating the data obtained via the inertia sensor(s), the system further implements an algorithm(s) to evaluate the data received from the camera for analyzing the subject’s performance, etc., in order to improve the accuracy of the analysis so that the system would generate a more reliable result (e.g. detected data obtained from the camera would be used to verify or correct the accuracy of the detected data obtained via the inertia sensor, etc.).  
Regarding claim 13, Mortimer in view of Kim and in view of Geisner, teaches the claimed limitations as discussed above according to claim 1. 
Mortimer further teaches, transmitting first instructions to the user providing motivation to complete the predefined criteria (see [0067], lines 1-11; [0069]; [0070]; [0075], lines 1-7; [0089], lines 15-32: e.g. the system detects the performance of the subject regarding a task or sub-task based on one or more thresholds in the database, and thereby encourages the subject to accomplish the task or sub-task by providing one or more feedbacks to the subject. It is worth noting that the screen presents visual feedback that supplements the vibrotactile feedback that the subject is receiving; and therefore, the instruction is transmitted to the subject).
●	Claims 11 and 12 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659, in view of Geisner 2010/0281432 and in view of Lanfermann 2010/0036288.
Regarding claim 11, Mortimer in view of Kim and in view of Geisner teaches the claimed limitations as discussed above per claim 1.
	Mortimer, as modified above, does not explicitly describe estimating, based on the performance, a muscle fatigue value.
	However, Lanfermann discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Kim, in view of Geisner and further in view of Lanfermann; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby  the system generates one or more notifications to the subject when the detected fatigue level is high; such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., so that that the subject’s health and/or level of comfort is maintained.  
	Regarding claim 12, Mortimer in view of Kim, in view of Geisner and further in view of Lanfermann teaches the claimed limitations as discussed above per claim 11.
	The limitation, “wherein based upon a determination that the muscle fatigue value exceeded a threshold, determining second instructions to provide the user to promote muscle regeneration”, is already addressed above according to the discussion presented with respect  to claim 11.
	Particularly, the modified system evaluates—based on the fatigue sensor—whether the subject is experiencing a muscular fatigue; and wherein the system provides one or more notifications to the subject—such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., when it detects that the fatigue level is high, etc., so that that the subject’s health and/or level of comfort is maintained.  
●	Claims 14-17 are rejected under 35 U.S.C.103(a) as being unpatentable over Mortimer 2009/0062092 in view of Kim 2011/0039659, in view of Lanfermann 2010/0036288 and in view of Geisner 2010/0281432.
Regarding claim 14, Mortimer teaches the following claimed limitations: a  system comprising: a sensor; a computing device configured to: provide instructions to a user to perform an athletic movement comprising predefined criteria at a first location during a first time period ([0040] lines 1-7; [0061] lines 1-12; [0067] lines 1-3; FIG 4, labels ‘77’ and ‘71’: e.g. a system for providing a subject with motional training relating to one or more functional tasks or activities; and wherein the system comprises various components, including a screen that displays information to the subject—such as: informing the subject 
regarding a target area in which the subject is expected to move or perform a predetermined motion, instructing the subject to lean to the side; see [0088], lines 14-16], etc. Thus the system provides a first instruction provided to the subject to perform an athletic movement comprising predefined criteria at a first location during a first time period); construct a first form profile, wherein the first form profile comprises a plurality of data points generated by the first sensor during a performance of the athletic movement by the user, wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp ([0048]; [0049]; [0065] lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. one or more sensors are utilized to track the athletic movements implied above; and furthermore, as the subject performs a sequence of predefined motions relating to the functional task, the system gathers and stores various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., wherein the database is programed to contain subject data and such subject specific parameters. Given the above implementation, it is understood that the system records each position of one or more body parts of the subject with respect to one or more time intervals—such as: the positions of the subject’s back as the subject transits from a sitting position to a standing position, one or more position of the subject’s hand as the subject attempts to reach for an object, etc.); determine, based on comparison of a desired location of the body part to the first location of the body part, that the performance of the athletic movement by the user comprises an improper form; determine that the user has not completed a correction within an elapsed period of time; and adjust, in response to the determining that the user has not completed the correction within the elapsed period of time, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement ([0072]; [0087] lines 8-17; [0088]; [0089] lines 22-32: e.g. as the exemplary scenario mentioned above, the user is provided with an instruction regarding an action(s) that the user is required to perform [such as instructing the user to lean to the side and activate an actuator]; and wherein the system determines whether the action(s) that the user has performed complies with the requested action(s). The above already suggests that the system determines whether the user's performance comprises an improper form based on comparison of a desired location of the body part to the first location of the body part. It is also worth noting that the system already provides a set time threshold—such as 5-seconds—for the user to perform the required action. Thus, the system already determines whether the user has not completed the correction within an elapsed period of time. Furthermore, when the user is unable to perform the requested action within the set time threshold, the system adapts the difficulty of the action(s)—such as moving the threshold for activation of the actuator closer to the user’s center of pressure [COP]; and wherein such adaptation is performed automatically; see [0087], lines 12-17. Accordingly, when the user fails to complete the correction within an elapsed period of time, the system adjusts a first predefined criterion of the predefined criteria of the athletic movement; wherein the adjustment decreases a difficulty of the athletic movement).  
Mortimer does not explicitly describe display, based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user that is outside a compliance zone and a correction to the improper form; and send, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria.
However, Kim discloses a fitness training system that evaluates, based on tracked motion data regarding a user, whether the user is performing a given exercise incorrectly ([0024], [0025]); and thereby the system provides the user with one or more feedbacks, such as: displaying motion/posture correction information to the user if the 
user’s motion/posture is incorrect; and wherein the system further displays a recommended or a custom-tailored exercise for the user, etc. ([0028], [0032], [0039], [0041], [0042]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Mortimer in view of Kim; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphical and/or textual feedbacks based on detected performance conditions; such as, a feedback that informs the user regarding the correctness—or the  incorrectness—of the movement that the user is performing, including the correction needed (if any); and when the user fails—or unable—to perform the movement correctly within a time threshold after the above feedback, the system generates a further feedback, which informs the user regarding the update made to the movement, after the system updated/adjusted the movement, etc., so that the user would have a better chance to accurately perform the required exercise or motion(s)).
Mortimer also does not explicitly describe, estimating with a processor a muscle fatigue value based upon, at least in part, the user's performance at the first location during the first time period and the second time period. 
However, Lanfermann discloses a system that evaluates a user’s performance relating to a given exercise, and wherein the system implements a fatigue sensor for detecting whether the user is experiencing muscle fatigue during the given exercise ([0032] to [0035]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Mortimer in view of Kim and in view of Lanfermann; for example, by incorporating at least one fatigue sensor that the subject wears when performing the task(s); and wherein the system also incorporates an algorithm(s) to further evaluate—based on the above fatigue sensor—whether the subject is experiencing a muscular fatigue; and thereby the system generates one or more notifications to the subject when the detected fatigue level is high; such as: notifying the subject to stop the current task, or notifying the subject to switch to an easier task, etc., so that that the subject’s health and/or level of comfort is maintained.  
Mortimer further does not expressly describe defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part, thereby determining the improper form that falls within a first overlap zone of the plurality of overlap zones. 
	However, Geisner discloses a system that provided one or more feedbacks to a user based on the analysis of the movements of one or more body parts the user ([0025] to [0027]), wherein the system superimposes animation of a pictorial model representing the movement of the user’s body part over that of a predefined pictorial model representing accurate movements related to the body part, etc., and thereby the system provides feedback to the user in order to help the user correct the movement of the body part, etc. ([0143] to [0145]).
	The implementation above, which involves the process of superimposing an animation representing the movement of the user’s body part over that of a predefined model representing accurate movement of the body part, already indicates the process of  defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Mortimer in view of Geisner; for example by incorporating a further algorithm that allows the system to generate, based on the sensor data gathered regarding the user, animation of a pictorial model representing the movement of one or more body parts of the user; wherein the user also stored animation of a predefined pictorial model representing accurate movement of one or more body part, so that the system compares—via superimposing—the animation representing the movement of the user’s body part to that of the predefined pictorial model representing accurate movement of the body part; and wherein the system further displays the comparison to the user, etc., so the user would be able to instantly recognize the step(s) that he/she must take in order to correct his/her errors, etc.    
Regarding claim 15, Mortimer in view of Kim, in view of Lanfermann and in view of Geisner teaches the claimed limitations as discussed above per claim 14.
Regarding the limitation, “the first feedback comprises  a visual avatar of the user displaying the correction to the improper form”,  Lanfermann already describes that the system recognizes an improper limb movement based on data detected regarding the user’s limb movement, and thereby the system displays one or more visual feedbacks to the user, including image sequence regarding the desired motion of the limb ([030] lines 1-15 and [0047]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify the invention of Mortimer as aught by Lanfermann; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user, one or more additional sequence of images to the user (e.g. an avatar demonstrating the proper manner to lean or move when activating an actuator, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
Regarding claim 16, Mortimer in view of Kim, in view of Lanfermann and in view of Geisner teaches the claimed limitations as discussed above per claim 15.
The limitation, “the first  predefined criterion is associated with the body part”, is already addressed according to the discussion presented with respect to claim 14. 
Particularly, the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period.
Regarding claim 17, Mortimer in view of Kim, in view of Lanfermann and in view of Geisner teaches the claimed limitations as discussed above per claim 14.
Mortimer further teaches, wherein the plurality of data points are associated with intermittent times stamps over the first time period ([0065], lines 8-14; [0073]; [0074]; [0078]; [0092]: e.g. similar to the discussion of claim 14, the system gathers and stores, as the subject performs a sequence of predefined motions relating to the functional task, various parameters—such as, performance measurements detected via one or more of the sensors, timing data, etc., and wherein the database is programed to contain subject data and such subject specific parameters. Accordingly, the system already collects plurality of data points that are associated with intermittent times stamps over the first time period—such as the subject transits from a sitting position to a standing position, or as the subject attempts to reach to an object , etc. It is worth noting that claim 17 is merely specifying the attributes relating to the data points being collected).
●	Claims 18-20 are rejected under 35 U.S.C.103(a) as being unpatentable over Stirling 7,602,301 in view of Mortimer 2009/0062092 and in view of Geisner 2010/0281432. 
Regarding claim 18, Stirling teaches the following claimed limitations: a  device configured to be worn on an appendage of a user comprising: a processor; a sensor; and a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col.9, lines 48-67; col.10, lines 26-39 and col.11, lines 22-24: e.g. a system for evaluating one or more physical acts that a user is performing—such as one or more physical acts relating to sport or therapy; wherein the system involves one or more sensors and a portable computing device—such as a cellphone, which are attached to a garment or accessory that the user is wearing): providing first instructions to the user to perform an athletic movement comprising predefined criteria at a first location during a first time period; constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user, and wherein a selected data point, from the plurality of data points, comprises a location of a body part of the user in combination with a time stamp (col.11, lines 32-48; col.12, lines 5-42: and col.13, lines 22-25: e.g. the system already communicates with one or more devices, and thereby allows the user to receive one or more instructions; such as a trainer/therapist providing information to the user, including providing virtual assessment to the user regarding the user’s movements, etc. The above suggests the process of providing first instructions to the user, thereby instructing the user to perform an athletic movement comprising predefined criteria at a first location during a first time period. Furthermore, as the user is performing one or more physical acts, the system generates—based on the data gathered from the sensors—“performance fingerprint” relating to the user. It is worth noting that the “performance fingerprint” typically involves time stamp data [see col.9, lines 16-31]. Accordingly, such processing of generating “performance fingerprint” of the user suggests the process of constructing a form profile, wherein the form profile comprises a plurality of data points generated during a performance of the athletic movement by the user); determining, based on a comparison of a desired location of the body part to the first location of the body part that the performance of the athletic movement by user comprises an improper form; displaying, on a display screen and based on the determining that the performance of the athletic movement by the user comprises an improper form, a first feedback to the user, the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form (col.12, lines 45-65; col.13, lines 33-36: e.g. the system already stores performance attributes relating to one or more users, such as performance attributes of professionals. It is also worth noting that the stored data involves one or more physical acts generated based on data gathered from each professional [col.11, lines 12-22]. Thus, the system determines, based on a comparison of a desired location of the body part to the first location of the body part, whether the user’s performance comprises an improper form. In addition, based on detected data relating to one or more physical acts of the user, the system provides feedback to the user—such as a feedback relating to desirable adjustment in stance or body position. This suggests the process of transmitting a first feedback to the user, wherein the first feedback indicating a body part of the user is outside a compliance zone and a correction to the improper form). 
Stirling  does not explicitly describe adjusting, in response to determining that the user has not completed the correction within the elapsed period of time after the displaying of the first feedback, a first predefined criterion of the predefined criteria of the athletic movement, wherein the adjusting decreases a difficulty of the athletic movement. 
However, Mortimer discloses a system for training one or more motions to a user; and wherein the system requests the user to perform a given exercise/motion; and wherein, responsive to determining that the user has failed—or unable to perform—the requested movement within the a set time period, the system adjusts the difficulty level of the movement, including reducing its difficulty level ([0087], lines 12-17; also [0088], lines 14-22). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to modify the invention of Stirling in view of Mortimer; for example, by incorporating an algorithm(s) that allows the system to determine, based on the data gathered from the sensors, whether the user has performed the requested physical act within a set period of time; and when the user fails—or unable—to perform the requested physical act within the set period of time after the first feedback, the system (or the trainer monitoring the user) generates to the user a new physical act (or movement) that is easier than the first one, in order to help the user to easily develop the techniques required to achieve complex or difficult physical acts, etc., so that the user would have a better chance to improve his/her skills without losing hope.  

Although Stirling does not  explicitly describe that the system “transmitting, based on the adjusting, a second feedback to the user, the second feedback indicating the adjusted first predefined criteria”, Stirling already teaches that the system provides, based on detected motion data regarding the user, various types of feedbacks to the user, including feedbacks that indicate one or more desirable adjustments (see col.13, lines 22-36).
Of course, it has also been indicated above that Mortimer adjusts the difficulty level of the movement  when the user fails—or unable—to perform the requested movement ([0088], lines 14-22).
Accordingly, given the teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm(s) that provides the user with one or more additional graphic and/or textual feedbacks based on detected performance conditions; such as  supplemental information regarding the correctness or the incorrectness of the movement that the user is performing, including the correction needed (if any); and wherein the system generates a further feedback, which informs the user regarding some updates (i.e. adjustments) made to the movement, after the system updated or adjusted the required movement, etc., in order to provide the user with further information, so that the user would have a better chance to accurately perform the required action(s)).  
Stirling further does not expressly describe defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part, thereby determining the improper form that falls within a first overlap zone of the plurality of overlap zones. 
	However, Geisner discloses a system that provided one or more feedbacks to a user based on the analysis of the movements of one or more body parts the user ([0025] to [0027]), wherein the system superimposes animation of a pictorial model representing the movement of the user’s body part over that of a predefined pictorial model representing accurate movements related to the body part, etc., and thereby the system provides feedback to the user in order to help the user correct the movement of the body part, etc. ([0143] to [0145]).
	The implementation above, which involves the process of superimposing an animation representing the movement of the user’s body part over that of a predefined model representing accurate movement of the body part, already indicates the process of  defining a plurality of overlap zones based on a comparison of a desired location of the body part to the first location of the body part.
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the invention of Stirling in view of Geisner; for example by incorporating a further algorithm that allows the system to generate, based on the sensor data gathered regarding the user, animation of a pictorial model representing the movement of one or more body parts of the user; wherein the user also stored animation of a predefined pictorial model representing accurate movement of one or more body part, so that the system compares—via superimposing—the animation representing the movement of the user’s body part to that of the predefined pictorial model representing accurate movement of the body part; and wherein the system further displays the comparison to the user, etc., so the user would be able to instantly recognize the step(s) that he/she must take in order to correct his/her errors, etc.  
Regarding claim 19, Stirling in view of Mortimer and in view of Geisner teaches the claimed limitations as discussed above per claim 18.
	Although Stirling does not explicitly describe that the first feedback comprises a visual avatar of the user displaying the correction to the improper form, Stirling already describes an implementation wherein the system displays animations to the user regarding athletic movement (col.11, lines 12-22).
	It is also worth noting that Stirling already determines whether the user is incorrectly performing the athletic movement; wherein the system displays to the user a human profile, which is an image representative of a human; and thereby the system displays visual information to the user in order to help the user correct his/her movement (col.22, lines 51-57; and col.23 lines 1-21).   	
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, at the time of the invention was made, to further modify Stirling’s system; for example, by incorporating an algorithm that allows the system to display, based on detected performance of the user, one or more additional animations to the user (e.g. animation of the user—or a coach—demonstrating the proper stance or body position to play golf, etc.), in order to help the user to easily recognize the movement(s) that he/she is required to perform, so that the user would be able to quickly improve his/her performance.  
	Regarding claim 20, Stirling in view of Mortimer and in view of Geisner teaches the claimed limitations as discussed above per claim 19. 
The limitation, “the first predefined criterion is associated with the body part”, is already addressed above according to the modification discussed per claim 18. Particularly, the modified system already determines whether the user is failing or unable to perform the requested physical act within a set time period; and thereby adjusts or reduces the difficulty level of the activity to be performed; for example, when the user fails or unable to perform the requested physical act within the set time period.  
Response to Arguments.
8. 	Applicant’s arguments directed to the prior art have been fully considered (the arguments filed on 09/06/2022). The arguments are directed to the amendment made to the independent claims. However, new ground of rejection is presented in this current office-action due to the current amendment. Accordingly, Applicant’s arguments are now moot in view of the new ground of rejection. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715